DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 3, applicant need to change “9.5%” to --- 9.5wt% ---.  On line 5, applicant need to change “the volume” to --- a volume ---; change “the hydrophobic groups” to --- hydrophobic groups ---; change “the micellar core” to --- a micellar core ---; and change “the length” to --- a length ---.  On line 6, applicant need to change “the cross-sectional” to --- a cross-sectional ---; On lines 6-7, applicant need to change “the hydrophilic group” to --- a hydrophilic group ---.  On line 7, applicant need to change “the micelle-solution interface” to --- a micelle-solution interface ---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  on line 2, applicant need to change “a surfactant” to --- the surfactant ---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: On line 3, applicant need to change “a” (following “providing”) to --- the ---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: On line 1, applicant need to change “the polyol” to --- the liquid polyol ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, applicant recite “said surfactant”.  Applicant need to amend claim 5 to clarify whether they are referring to the total surfactant including the surfactant defined by a Vh/Ica0 value or only to the surfactant defined by a Vh/Ica0 value.
Claims 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 10 and 11 recite the limitation “wherein the alkyl chain length is . . .” in line.  There is insufficient antecedent basis for this limitation in the claim.
	Instant rejection can be overcome by changing the limitation of claims 6, 10 and 11 to state --- wherein said alkyl taurates, alkyl glutamates and glycinates, alkyl isethionate, alkyl glucosides and alkyl amphoacetate have an alkyl chain length of . . .  ---.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al (EP 1 029 532 A1) in view of Boyke et al (US 2011/0182826 A1).
Chambers teaches liquid cleansing compositions which are high foaming and have a high degree of mildness ([0001]).  Chambers specifically teaches ([0008], [0011] and claim 1) a liquid personal wash composition comprising (i) 10-40% of one or more anionic surfactants, (ii) 30-50% of one or more humectants (which particularly preferred example is taught to be glycerol, which is instant polyol of claims 2 and 9) and (iii) less than 55% water.  Thus, Chambers teaches instant component (a) 20-70 wt.% of polyol (as stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”).
With respect to instant component (b), among the examples for the anionic surfactants, Chambers teaches ([0017]) N-acylated -amino acids, which specific examples include sodium lauroyl glutamate, potassium cocoglutamate, potassium cocoglycinate and potassium cocosarcosinate ([0022]).  It would have been obvious to one skilled in the art to have Chambers’s anionic surfactant to be sodium lauroyl glutamate (instant alkyl glutamate surfactant of claims 5, 6, 10 and 11) with a reasonable expectation of success.  According to Table 1 of present specification, the value of Vh/Ica0 for the sodium lauroyl glutamate is 0.169, which falls within instant range of 0.1-0.25.  
With respect to instant limitation “1.5 wt.% to 9.5 w.% of total surfactant wherein 50 wt.% of more of the total surfactant is a surfactant defined by . . .”, Chambers first teaches ([0038]) that the total amount of surfactant present in its composition is 10-50 wt.%.  Although such range does not overlap with instant range (1.5-9.5 wt.%) for the total surfactant, the lower end (i.e., 10 wt.%) of Chambers’s range is so close to the higher end (9.5 wt.%) of instant range that Chambers’s teaching still renders instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Chambers then teaches ([0039]) that the ratio of the anionic surfactants (such as sodium lauroyl glutamate) to co-surfactants is greater than or equal to 1:1 (i.e., the anionic surfactant such as sodium lauroyl glutamate would be 50 wt.% or more of the total surfactant).  Thus, Chambers teaches instant component (b). 
With respect to instant viscosity limitation, although Chambers is silent as to the viscosity of its composition, a formulation for a foaming cleanser is known to have a low viscosity as evidenced by Boyke et al ([0037]).  Furthermore, Boyke specifically teaches ([0037]) that the viscosity range for foaming liquid soap is about 25
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
15 cPs.  Since Chambers teaches high foaming liquid cleansing compositions but without giving a specific guideline as to the viscosity of such composition, it would have been obvious to one skilled in the art to follow the guideline given by Boyke to have the viscosity of Chambers’s high foaming liquid cleansing composition to be about 25
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
15 cPs with a reasonable expectation of success.  Such range overlaps with instant range of 25 cP or less, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of In re Wertheim, supra.  As to instant limitation of 0-0.5 wt.% of propellant gel or gas, Chambers’s composition does not contain any propellant gel or gas.
Thus, Chamber in view of Boyke renders obvious instant claims 1-6 and 9-11. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al (EP 1 029 532 A1) in view of Boyke et al (US 2011/0182826 A1) as applied to claim 1 above, and further in view of Pritchett et al (US 2002/0070238 A1).
Chambers does not teach instant step (b) of claim 7.  Pritchett teaches (abstract, [0003] and [0018]) a hand-operated, non-aerosol foam dispenser that is mounted at the top of a foamable liquid where the foam-generating element is preferably one or more mesh layers, through which the air and liquid pass as a mixture.  Pritchett teaches ([0018]) that the mesh is used in order to produce a uniform foam for discharge.  Since Chambers already teaches that its composition is high foaming liquid cleansing composition, and since Pritchett teaches a foam dispenser having mesh layer(s) which produces a uniform foam for discharge, it would have been obvious to one skilled in the art to use Pritchett’s foam dispenser having one or more mesh layers for discharging Chambers’s high foaming liquid cleaning composition so as to produce a uniform foam for discharge as taught by Pritchett.  Thus, Chambers in view of Boyke and further in view of Pritchett renders obvious instant claim 7.   
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al (EP 1 029 532 A1) in view of Boyke et al (US 2011/0182826 A1) and Pritchett et al (US 2002/0070238 A1) as applied to claim 7 above, and further in view of Babikian et al (US 2013/0032614 A1).
Paragraph 6 above.  Pritchett teaches that although the nature of the mesh is not critical, a coarser mesh followed by a finer mesh is preferred (see [0018]).  However, Pritchett is silent as to the mesh screen size.  Babikian teaches (see claims 1, 5 and 6) a foam dispenser containing (in the premixing chamber) a mesh of 100 screen size followed by a mesh of 200 screen size and a mesh of 300 screen size (in the mixing chamber).  Babikian teaches that such foam dispenser would produce a homogenous texture of foam ([0002]).  Since Pritchett teaches that a coarser mesh followed by a finer mesh is preferred, it would have been obvious to one skilled in the art to employ a mesh of 100 screen size followed by a mesh of 200 screen size and a mesh of 300 screen size (as taught by Babikian) in discharging Chambers’s foaming liquid cleansing composition with a reasonable expectation of producing a uniform foam.  Thus, Chambers in view of Boyke and Pritchett and further in view of Babikian renders instant claim 12 obvious. 
Response to Arguments
Claim 1 has been amended to recite that the total surfactant is present in an amount of 1.5 wt% to 9.5 wt%.   Since Chambers teaches that the total amount of its surfactant is 10-50 wt.%, applicant argue that instant claims are non-obvious over Chambers.  However, as already discussed above, although Chambers’s range (10-50 wt.%) does not overlap with instant range (1.5-9.5 wt.%) for the total surfactant, the lower end (i.e., 10 wt.%) of Chambers’s range is so close to the higher end (9.5 wt.%) of instant range that Chambers’s teaching still renders instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 11, 2022